UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1654


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

KING CASTLE MOTEL; PENN MAR THERAPEUTIC CENTER, et al.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01405-RDB)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Akinro    appeals     the   district    court’s     order

dismissing his civil complaint.           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.              Akinro v. King Castle

Motel, No. 1:10-cv-01405-RDB (D. Md. June 7, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2